Judgment in favor of the plaintiff and against the city of New York unanimously affirmed, with costs. Plaintiff sustained injuries by a fall caused by the difference in flagstone levels in the sidewalk on Washington avenue, Brooklyn. No defense was offered. Plaintiff’s proof was that there was a difference of five inches between the levels and that another pedestrian had fallen within a month of the time that plaintiff fell. We are of opinion that the sidewalk at the point where the plaintiff fell was defective to the extent that an accident was reasonably to be anticipated because of the defective condition. Present — Lazansky, P. J., Young, Hagarty, Johnston and Adel, JJ.